DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Amendments
The objections to the specification have been withdrawn as Applicant has submitted a clean copy of the specification.
Claim objection to claim 9 is now moot since claim 9 has been deleted.
Applicant’s arguments with respect to claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1, lines 15 and 18 and claim 3, line 2 lists following limitation: “said bolt”.  There is insufficient antecedent basis for this limitation. It appears that the Applicant is referring to the fastener.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US PGPUB 2018/0274573 A1) in view of He (US PGPUB 2015/0267730A1).

Regarding Claim 1:
Frost et al. (hereinafter referred to as Frost) discloses:
a bushing having a body portion; (Bushing (201) with bushing head (207) as shown in Figure 3.)
an internal bore extending through said body portion; (Internal bore (209) extending through the bushing (201) as shown in Figure 3.)
a snap ring mounted within said internal bore; (Once the fastener (101) is assembled with the bushing (201) and the lock pin (203), the lock pin is mounted in the bore once it engages around the recessed portion (110) as the recessed portion has a smaller diameter than the body portion (119) and the bore (209)). 
a fastener having an elongated shaft, (“The depicted shaft element 103 of FIG. 1 is generally in the configuration of an elongated cylinder, and comprises three sections 111, 113, and 119.” [0037])
said elongated shaft mounted within said bore and adapted to reciprocate within said bore between retracted and extended positions; (“The captive locating screw system 101 is assembled as described elsewhere herein, and inserted thread-first into the bore 209 of the bushing assembly 201, meaning that the threaded portion 111 is inserted into the bushing bore 209.” [0051] Figure “B” below shows the fastener in the retracted position as it has been withdrawn into 

    PNG
    media_image1.png
    628
    807
    media_image1.png
    Greyscale

Figure “B”:  Taken from Figure 6 of Frost (annotated by the Examiner)
said fastener having threads formed on one end of said fastener; (“The depicted shaft element 103 comprises a threaded portion 111 and an attaching portion 113, with a body portion 119 disposed therebetween.” [0037])

Frost does not explicitly disclose, but He teaches:
A captive fastener with a flat section 16 adjacent to the threads 19 is shown in Figure 3.  He teaches that the flat section 16 is separate from threads 19.  “The shank 12 has generally discrete sections including a neck 13, a collar 14, and a flange 16 intermediate the head 11 and threads 19. With respect to the orientation shown in FIGS. 2-4, the neck 13, collar 14 and flange 16 are adjacently arranged below the head 11 but above the threads 19.” [0016]
He teaches that the flat section 16 is sized to engage with the captivation ring 18 to prevent further removal of the fastener – see Figure 4.  Flat section 16 contains no threads. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in Frost to have a flat section adjacent to the threads similar to the one taught by He in order to provide a flat section that engages with the snap ring in order to prevent further removal of the fastener from the bushing.
Frost (as modified) discloses:
said fastener having a sloped section extending from a spaced distance above flat section, said sloped section having a first larger diameter tapering from said spaced distance above said flat section to a second smaller diameter adjacent said flat section; (Part of the recessed portion (110) contains a sloped section, as shown in Figure “C” below. This section is adjacent to the threaded portion (111)).

    PNG
    media_image2.png
    345
    625
    media_image2.png
    Greyscale

Figure “C”:  Taken from Figure 2 of Frost (annotated by the Examiner)


Frost (as modified) discloses:
said snap ring engaging said bolt (fastener) when said shaft is extended and retracted, (Locking ring (203) can engage around the recessed portion (110) when the shaft is in the retracted position or the locking ring can engage around the body portion (119) when the shaft is in the extended position.) 
said flat section preventing said snap ring from engaging said threads and preventing said elongated shaft from being removed from said bore, (Once the locking ring (203) is engaged into the recessed portion (110), it will rest in the groove (shown in Figure “C”) and against a flat section (as modified by He).  He teaches that the diameter of the flat section is sized to engage with the captivation ring to stop further upward movement of the bolt and thereby preventing the ring from engaging threads.  Flat section will prevent the elongated shaft from being removed from said bore.)      
said sloped section facilitating the expansion of said snap ring as said bolt (fastener) is moved to said extended position. (Bolt with a sloped section is shown in Figure “C” above.  This sloped section facilitates expansion of the locking ring (203) as the bolt is pushed into the bushing (i.e. moved to an extended position))





Claim 2:
Frost (as modified) discloses:
further including a groove positioned directly adjacent said flat section. (As set forth in the rejection of claim 1, Frost will be modified to have a flat section located adjacent to the threads.  Therefore, the groove, shown in Figure “C”, will be located adjacent to a flat section.) 

Regarding Claim 3:
Frost (as modified) discloses:
wherein said snap ring enters said groove to retain said bolt (fastener) in said retracted position. (Locking pin (203) is designed to enter the groove.  “As explained elsewhere herein, this recessed portion 110 is configured to engage in a locking relationship with the lock pin 203 of the bushing assembly 201.” [0039]  With the locking pin (203) inside the bushing and engaged around the body portion (119), if the bolt is retracted (i.e. withdrawn into the bushing 201) the snap ring will enter the groove to retain the bolt in the retracted position.)

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US PGPUB 2018/0274573 A1) in view of Holt et al. (US PGPUB 2015/0369269A1).

Regarding Claim 1:
Frost et al. (hereinafter referred to as Frost) discloses:
a bushing having a body portion; (Bushing (201) with bushing head (207) as shown in Figure 3.)
an internal bore extending through said body portion; (Internal bore (209) extending through the bushing (201) as shown in Figure 3.)
a snap ring mounted within said internal bore; (Once the fastener (101) is assembled with the bushing (201) and the lock pin (203), the lock pin is mounted in the bore once it engages around the recessed portion (110) as the recessed portion has a smaller diameter than the body portion (119) and the bore (209)). 
a fastener having an elongated shaft, (“The depicted shaft element 103 of FIG. 1 is generally in the configuration of an elongated cylinder, and comprises three sections 111, 113, and 119.” [0037])
said elongated shaft mounted within said bore and adapted to reciprocate within said bore between retracted and extended positions; (“The captive locating screw system 101 is assembled as described elsewhere herein, and inserted thread-first into the bore 209 of the bushing assembly 201, meaning that the threaded portion 111 is inserted into the bushing bore 209.” [0051] Figure “B” below shows the fastener in the retracted position as it has been withdrawn into 

    PNG
    media_image1.png
    628
    807
    media_image1.png
    Greyscale

Figure “B”:  Taken from Figure 6 of Frost (annotated by the Examiner)
said fastener having threads formed on one end of said fastener; (“The depicted shaft element 103 comprises a threaded portion 111 and an attaching portion 113, with a body portion 119 disposed therebetween.” [0037])

Frost does not explicitly disclose, but Holt et al. (hereinafter referred to as Holt) teaches:
a captive fastener with a bushing 10 and a fastener 40.  Figure 5 shows the fastener with a flat section 50 adjacent to the threads 42.  Flat section 50 is separate from threads 42.  
Holt 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in Frost to have a flat section adjacent to the threads similar to the one taught by Holt in order to provide a flat section that engages with the snap ring in order to prevent further removal of the fastener from the bushing.
Frost (as modified) discloses:
said fastener having a sloped section extending from a spaced distance above flat section, said sloped section having a first larger diameter tapering from said spaced distance above said flat section to a second smaller diameter adjacent said flat section; (Part of the recessed portion (110) contains a sloped section, as shown in Figure “C” below. This section is adjacent to the threaded portion (111)).

    PNG
    media_image2.png
    345
    625
    media_image2.png
    Greyscale

Figure “C”:  Taken from Figure 2 of Frost (annotated by the Examiner)

Frost (as modified) discloses:
said snap ring engaging said bolt (fastener) when said shaft is extended and retracted, (Locking ring (203) can engage around the recessed portion 
said flat section preventing said snap ring from engaging said threads and preventing said elongated shaft from being removed from said bore, (Once the locking ring (203) is engaged into the recessed portion (110), it will rest in the groove (shown in Figure “C”) and against a flat section (as modified by He).  Holt teaches that the diameter of the flat section is sized to engage with the captivation ring to stop further upward movement of the bolt and thereby preventing the ring from engaging threads.  Flat section will prevent the elongated shaft from being removed from said bore.)      
said sloped section facilitating the expansion of said snap ring as said bolt (fastener) is moved to said extended position. (Bolt with a sloped section is shown in Figure “C” above.  This sloped section facilitates expansion of the locking ring (203) as the bolt is pushed into the bushing (i.e. moved to an extended position))

Regarding Claim 2:
Frost (as modified) discloses:
further including a groove positioned directly adjacent said flat section. (As set forth in the rejection of claim 1, Frost will be modified to have a flat section located adjacent to the threads.  Therefore, the groove, shown in Figure “C”, will be located adjacent to a flat section.) 

Claim 3:
Frost (as modified) discloses:
wherein said snap ring enters said groove to retain said bolt (fastener) in said retracted position. (Locking pin (203) is designed to enter the groove.  “As explained elsewhere herein, this recessed portion 110 is configured to engage in a locking relationship with the lock pin 203 of the bushing assembly 201.” [0039]  With the locking pin (203) inside the bushing and engaged around the body portion (119), if the bolt is retracted (i.e. withdrawn into the bushing 201) the snap ring will enter the groove to retain the bolt in the retracted position.)

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677